Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose nor render obvious " generating a predicted population temperature distribution based on the temperature of the environment at the restricted thoroughfare with an artificial neural network with the prediction generating unit; comparing the measured population temperature distribution to the predicted population temperature distribution to determine an outbreak condition;  identify any individuals having a fever”  Though Kerr (US 2018/0064349) [0039] teaches collecting a statistically significant amount temperatures from a community/population and comparing the measured temperatures with an expected distribution of temperatures, Kerr does not teach using neural network and ambient temperature to create the expected population distribution used in the comparison. Mane (US 2019/0192010) [0012; 0044; 0048] teaches a using deep learning/neural network to determine whether an outbreak is occurring by collecting individual temperature data from a population paired with environmental and other data to predict outbreaks but Mane does not explicitly teach that the claimed concept of using a neural network to create a predicted population temperature distribution based on environmental temperature measured at a restricted thoroughfare and comparing the predicted population distribution with a measured population distribution created from measured temperatures from plurality of infrared detectors at a restricted thoroughfare in order to determine an outbreak in the measured population. Mane [0042] does teach a deep learning system that creates a temperature profile but the temperature profile is for comparing an individual's temperatures and not a population which the examiner is interpreting as requiring more than one person. Similarly, Starr (US 2021 /0304406) [0071] teaches a disease monitoring system that uses a neural network to determine an individual are signs are indicative of being ill based on population data but does not teach comparing two populations in order to determine an outbreak condition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
20 May 2022